Citation Nr: 0311383	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for renal 
insufficiency, including as secondary to in-service tobacco 
use.  

2.  Entitlement to service connection for congestive heart 
failure, including as secondary to in-service tobacco use.   


REPRESENTATION

Appellant represented by:	William A. L'Esperance, 
Attorney


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran had active military service from August 1962 to 
January 1965 in the United States Navy Reserve.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2001, the Board remanded this 
case to the RO for additional development.  At that time, the 
following additional issue was before the Board:  Entitlement 
to service connection for chronic obstructive pulmonary 
disease (COPD) with chronic bronchitis, including as 
secondary to in-service tobacco use.     

In a March 2003 rating action, the RO granted service 
connection for COPD with chronic bronchitis, now evaluated as 
100% disabling.  Accordingly, this claim has been granted 
and, under the guidance supplied by the United States Court 
of Appeals for the Federal Circuit (CAFC) in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by the VA remains 
unresolved with regard to this issue.  Absent such questions, 
there is no matter over which the Board may exercise its 
jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 2002).  
Consequently, this claim is not before the Board at this 
time.

For reasons which will be made clear below, the claim of 
entitlement to service connection for congestive heart 
failure, including as secondary to in-service tobacco use, 
will be the subject of the REMAND section of this decision.   

In April 2001, the Board indicated that the veteran's 
attorney was William A. L'Esperance.  It is unclear from the 
record if this attorney is continuing his representation of 
the veteran.  A representative may withdraw services as 
representative in an appeal at any time prior to 
certification of the appeal to the Board by the RO.  
38 C.F.R. § 20.608(a) (2002).  The representative must give 
written notice of such withdrawal to the veteran and to the 
RO.  

The representative in this case has not provided written 
notice of his withdrawal.  The ambiguities in these 
circumstances could have important consequences for this 
veteran.  Clarification is requested either from the veteran 
or his attorney.    


FINDING OF FACT

The veteran does not have kidney failure or any sort of renal 
disorder. 


CONCLUSION OF LAW

Renal insufficiency, including as secondary to in-service 
tobacco use, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  


Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation regarding 
the alleged renal disorder.  The record in this case includes 
a VA examination report along with additional reports 
obtained by the RO or submitted by the veteran.  

The Board remanded this case to the RO to assist the veteran 
with the development of this claim.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Moreover, in a March 2003 statement of the case and in the 
many communications between the veteran and the VA, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection.  The discussions in the March 1999 rating 
decision, March 2000 statement of the case, August 2000 
supplemental statement of the case, the April 2001 Board 
remand, and the March 2003 supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
is not applicable.  The Board therefore finds that it can 
proceed with this case.  


Analysis

The veteran's claim of entitlement to service connection for 
renal insufficiency including as secondary to in-service 
tobacco use, was filed in August 1997.

It has been indicated that the veteran's cigarette smoking 
and exposure to occupational fumes contributed to his 
respiratory symptoms.  His COPD has also specifically been 
linked to his years of cigarette smoking.  This claim has 
been granted and is not before the Board at this time.   

The veteran and others have submitted statements contending 
that he did not start smoking until he entered the military 
service.  A licensed practical nurse noted that the veteran 
did not smoke until after he was in the service and opined 
that he started smoking in service due to military-related 
stress, and that such smoking led directly to his current 
life-threatening condition.  

In terms of tobacco use, for claims filed prior to June 9, 
1998, service connection of a tobacco-related death or 
disability can be established in two basic ways: direct 
service connection or secondary service connection.  See 
VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  



A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (2002) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  The question of whether a 
veteran is dependent on nicotine dependence is a medical 
issue.  See VAOPGCPREC 19-97.  The Board is bound by the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 2002).  

The nurse's opinion appeared to link his condition to in-
service smoking; however, she did not note any specific 
conditions which she considered to be linked to service.  
Even her opinion appearing to link a disabling condition(s) 
to in-service smoking is somewhat vague, as it does not 
distinguish between the impact of in-service and post-service 
smoking.  

As noted by the Board in April 2001, the nature of some of 
the veteran's claimed impairments, particularly the heart and 
renal disabilities, is not entirely clear.  In April 2001, it 
was unclear whether he had a current renal disability.  In 
order to make this determination, a VA examination was 
requested by the Board in April 2001.

On VA examination in January 2003, a detailed evaluation 
found renal functioning to be normal.  A detailed report, 
based on objective medical studies, provides "no indication 
that [the veteran] has any sort of kidney disease or kidney 
failure."  Based on a review of this report, the Board finds 
this report is entitled to great probative value.   

As a medical diagnosis of a current disability is not found, 
further inquiry as to whether the alleged disorder is related 
to service or a history of smoking in service is not 
warranted.  In addition, as the disability at issue has not 
been found, a further inquiry as to whether the alleged 
disorder is related to the now service-connected COPD is also 
not warranted.  The preponderance of the evidence is against 
this claim.    

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for renal insufficiency, 
including as secondary to in-service tobacco use.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for renal insufficiency, 
including as secondary to in-service tobacco use, is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On VA examination in March 2002, the examiner appears to 
indicate a cardiac problem.  For example, it is stated that 
the veteran's COPD and "cardiac problems" are primarily due 
to obesity.  However, in an addendum to this examination 
dated in January 2003, the examiner states that COPD was as 
likely as not the result of tobacco use during service.    

Based on this examination, the Board finds evidence of the 
existence of a cardiac disorder.  The examination of March 
2002 appears to indicate no association between the veteran's 
tobacco use during service and his current cardiac problems.  
Notwithstanding, in the April 2001 remand the Board stated, 
in pertinent part:

If one disability is found to be 
service-connected, the medical 
specialist(s) should determine whether 
it is at least as likely as not that 
the other disabilities are proximately 
due to or the result of the service-
connected disability and if not, then 
whether, and to what degree, if any, 
it was aggravated by the service-
connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).  Any opinions 
expressed by the medical specialist(s) 
must be accompanied by a complete 
rationale.  

The examiner in March 2002 did not address the issue of 
whether the veteran's now service connected COPD with chronic 
bronchitis has caused or aggravated the veteran's congestive 
heart failure, a violation of the CAVC decision in  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In light of the fact that the veteran is currently receiving 
a 100 percent evaluation, the RO may wish to contact both the 
veteran and his attorney and ask them if the veteran wishes 
to withdraw this issue from consideration.  In any event, 
until such time as the veteran's withdraws this issue (in 
writing), the Board must address this claim.   

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

On the basis of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should contact the examiner 
who evaluated the veteran in March 2002 
and ask her to indicate whether it is at 
least as likely as not that the veteran's 
congestive heart failure was either 
caused or aggravated by his service 
connected COPD with chronic bronchitis or 
by a history of tobacco use during the 
veteran's military service.  

The claims folder, a copy of the April 
2001 Board remand, and a separate copy of 
this remand should be furnished to the 
examiner for review.  Additional 
examination of the veteran is at the 
option of the examiner, or if the 
examiner is not available, the case 
should be referred to another qualified 
medical specialist with the same option 
available.



Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
following requested development has been 
completed.  In particular, the RO should 
review the requested medical opinion and 
additional examination if warranted to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for congestive heart 
failure, including as secondary to in-
service tobacco use, and as secondary to 
the service-connected chronic obstructive 
pulmonary disease with chronic bronchitis 
with application of 38 C.F.R. § 3.310(a), 
Allen, supra.

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the issue currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect his 
claim of entitlement to service connection.  38 C.F.R. 
§ 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



